Goldstein, J.
This is an application by Louis Silvers for an order authorizing and permitting him to bring his photographer into the City prison to make photographs of him and have a physician of his own choosing to make a physical examination of him at the said City prison. He avers it is material and necessary that such relief be granted him, since he may in the future become a defendant and the preservation of such evidence would be necessary for his defense.
There is no action or proceeding presently pending in the County Court. He is not a defendant and there is serious doubt in the court’s mind whether an application of this character may be entertained at this time under the present circumstances. In any event, it would seem that the relief sought by him is available to him since he may have the physician of the City prison make the appropriate notations with respect to his injuries and present physical appearance, if he has not already done so. It has been the common practice that defendants who are awaiting grand jury action and who wish to complain of injuries to call it to the attention of the physician in the *628City prison who makes a record of same. Moreover, when Silvers -appears in the Magistrate’s Court he may also, through his counsel, have an appropriate notation made of his present physical appearance and his injuries. He will thereby accomplish and obtain the relief which he seeks in this application for whatever purpose he may deem necessary. In this way, the court is of the opinion that he cannot be prejudiced in preparing his defense and accordingly denies this application.